Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) presented have been considered but are moot because of  new ground of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. [US PGPUB 20200373282] in view of Sekiguchi et al. [US PGPUB 20040201787] (hereinafter Liu and Sekiguchi).

Regarding claim 25, Liu teaches a method for making a light emitting assembly, comprising:
forming an adhesive layer (anisotropic conductive film 120, Para 37; where the layer adheres the LEDs 30 to substrate 100,Fig. 1E) on a substrate (100, Para 36);
providing a plurality of light emitting units (Para 51) and dividing said plurality of light emitting units into multiple two groups (where one group is on a first growth substrate and the other group on another growth substrate, Para 51); and
attaching one of the two groups of the light emitting units to the adhesive layer, followed by attaching the other of the two groups of the light emitting units to the adhesive layer (Para 51, Fig. 1C-1D).
Liu does not specifically disclose wherein said adhesive layer is fabricated from at least one material selected from a group consisting of polyimide, hydrolysis glue, and silica gel.
Referring to the invention of Sekiguchi, Sekiguchi teaches forming anisotropic conductive film from polyimide (Para 134).
In view of such teaching by Sekiguchi, it would have been obvious to a person having ordinary skills in the art to have the invention of Liu comprise the teachings of Sekiguchi based on the rationale of using known technique/material to improve similar devices (methods, or products) in the same way (MPEP 2143.I).


Claims 25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. [US PGPUB 20200286949] in view of Li et al. [US PGPUB 20190189858] in view of Hsu et al [US PGPUB 20130240923] (hereinafter Lee, Li and Hsu).

Regarding claim 25, Lee teaches method for making a light emitting assembly, comprising:
forming an adhesive layer (310, Para 113; where the layer adheres the LEDs 10 to substrate 300, Fig. 10) on a substrate (300, Para 113);
providing a plurality of light emitting units (Para 112) and dividing said plurality of light emitting units into multiple two groups (red and green or group 10-1/10-3 and 10-2/10-4, Para 112); and
attaching one of the two groups of the light emitting units to the adhesive layer, followed by attaching the other of the two groups of the light emitting units to the adhesive layer (Para 115, Fig. 10).
Lee does not specifically disclose wherein said adhesive layer is fabricated from at least one material selected from a group consisting of polyimide, hydrolysis glue, and silica gel.
Referring to the invention of Li, Li teaches adhering LEDs 520 (Para 48) to a backplane 110 (Para 49) using adhesive material 530 (distributed Bragg reflector layer, Para 49).
In view of such teaching by Li, it would have been obvious to a person having ordinary skills in the art to have the invention of Lee comprise the teachings of Li based on the rationale of using known technique/material to improve similar devices (methods, or products) in the same way (MPEP 2143.I).
Referring to the invention of Hsu, Hsu teaches distributed Bragg reflector layer comprise one of numerous materials to include a ployimide (Para 41).
In view of such teaching by Hsu, it would have been obvious to a person having ordinary skills in the art to have the invention of Lee comprise the teachings of Hsu based on the rationale of using known technique/material to improve similar devices (methods, or products) in the same way (MPEP 2143.I).

Regarding claim 27, Lee teaches a method as claimed in claim 25, wherein each of the light emitting units includes a first electrode (14, Para 50) and a second electrode (15, Para 50) that face away from the adhesive layer (Fig. 10B).


Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. [US PGPUB 20180277524] in view of Lee et al. [US PGPUB 20200286949] in view of Chen et al [US PGPUB 2019034392] (hereinafter Moon, Lee and Chen).

Regarding claim 25, Moon teaches a method for making a light emitting assembly, comprising:
forming an adhesive layer (polydimethylsiloxane 1200 Para 281) on a substrate (1100, Para 281, Fig. 21);
providing a plurality of light emitting units (1150, Para 162, Fig. 21A); and
attaching the light emitting units to the adhesive layer (Para 27, Fig. 21B).
Moon does not specifically disclose wherein said adhesive layer is fabricated from at least one material selected from a group consisting of polyimide, hydrolysis glue, and silica gel;
dividing said plurality of light emitting units into multiple two groups; and
attaching one of the two groups of the light emitting units to the adhesive layer, followed by attaching the other of the two groups of the light emitting units to the adhesive layer.
However, it is not that the invention of Moon is related to forming a RBG pixel (Fig. 21I).
Referring to the invention of Lee, Lee teaches in forming a RGB pixel, wherein LEDs are divided into group (10-1/10-3 and 10-2/10-4) (Para 112-115) for transfer to a donor substrate (Fig. 8), and
attaching one of the two groups of the light emitting units to the adhesive layer, followed by attaching the other of the two groups of the light emitting units to the adhesive layer (Para 112-115).
In view of such teaching by Lee, it would have been obvious to a person having ordinary skills in the art to have the invention of Moon comprise the teachings of Lee based on the rationale of using known technique/material to improve similar devices (methods, or products) in the same way (MPEP 2143.I).
Referring to the invention of Chen, Chen teaches attaching devices 1050 to handling substrate 104 using polyimide material 106/108 (Claims 7/9).
In view of such teaching by Chen, it would have been obvious to a person having ordinary skills in the art to have the invention of Moon comprise the teachings of Moon based on the rationale of using known technique/material to improve similar devices (methods, or products) in the same way (MPEP 2143.I).


Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Moon in view of Lee and Chen and further in view of Washiya et al. [US PGPUB 20120029110] (hereinafter Washiya).

Regarding claim 26, the modified invention of Moon teaches the limitation of the claims upon which it depends.
The modified invention of Moon does not specifically disclose the teachings of claim 26.
Referring to the invention of Washiya, Washiya teaches a method of forming a base portion and protrusion portions in a substrate 3 (Fig. 1), wherein the base and protrusions are formed because of removing a portion of the substrate (Fig. 1).
In view of such teaching by Washiya, it would have been obvious to a person having ordinary skills in the art to have the modified invention of Moon comprise the teachings of Washiya based on the rationale of using known technique to similar devices (methods, or products) to obtain predictable/desired results (MPEP 2143.1).

Allowable Subject Matter
Claim 28 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAIL A MUSE whose telephone number is (571)272-1470. The examiner can normally be reached Monday - Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303)297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISMAIL A MUSE/Primary Examiner, Art Unit 2819